
	

115 S2762 IS: Next Generation in Agriculture Act
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2762
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2018
			Ms. Heitkamp (for herself, Ms. Collins, Mr. Jones, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Farm Security and Rural Investment Act of 2002 to support opportunities for beginning
			 farmers and ranchers, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Next Generation in Agriculture Act.
 2.Beginning farmer and rancher development programSection 7405 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3319f) is amended— (1)in subsection (c)—
 (A)in paragraph (1)— (i)in the matter preceding subparagraph (A), by inserting to increase opportunities after initiatives;
 (ii)in subparagraph (B), by inserting and succession after transfer; (iii)by redesignating subparagraphs (M) and (N) as subparagraphs (N) and (O), respectively; and
 (iv)by inserting after subparagraph (L) the following:  (M)food safety;;
 (B)by striking paragraph (4); (C)by redesignating paragraphs (5) through (12) as paragraphs (4) through (11), respectively;
 (D)in paragraph (4) (as so redesignated)— (i)by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively; and
 (ii)by inserting after subparagraph (D) the following:  (E)the consultation of beginning farmers and ranchers in design, implementation, and decisionmaking relating to an initiative described in paragraph (1);;
 (E)in paragraph (10) (as so redesignated), by striking 10 and inserting 15; and (F)in paragraph (11) (as so redesignated), by striking (8)(B) and inserting (7)(B);
 (2)in subsection (g)— (A)by inserting (including owners or operators that have ended, or expect to end within 5 years, active labor in farming or ranching operations as a producer) after not beginning farmers or ranchers; and
 (B)by striking educating and inserting increasing opportunities for; and (3)in subsection (h)—
 (A)in paragraph (1)— (i)in the paragraph heading, by striking for fiscal years 2009 through 2018;
 (ii)in subparagraph (B), by striking and at the end; (iii)in subparagraph (C), by striking , to remain available until expended. and inserting a semicolon; and
 (iv)by adding at the end the following:  (D)$30,000,000 for each of fiscal years 2019 and 2020;
 (E)$40,000,000 for each of fiscal years 2021 and 2022; and (F)$50,000,000 for fiscal year 2023 and each fiscal year thereafter, to remain available until expended.; and
 (B)in paragraph (2)— (i)in the paragraph heading, by striking 2014 through 2018 and inserting 2018 through 2023; and
 (ii)by striking 2014 through 2018 and inserting 2018 through 2023. 3.Youth outreach and beginning farmer coordination Subtitle D of title VII of the Farm Security and Rural Investment Act of 2002 is amended by inserting after section 7405 (7 U.S.C. 3319f) the following:
			
				7405A.Youth outreach and beginning farmer coordination
 (a)DefinitionsIn this section: (1)Beginning farmer or rancherThe term beginning farmer or rancher has the meaning given the term in section 7405(a).
 (2)National coordinatorThe term National Coordinator means the National Beginning Farmer and Rancher Coordinator established under subsection (b)(1).
 (3)State coordinatorThe term State coordinator means a State beginning farmer and rancher coordinator designated under subsection (c)(1)(A). (4)State officeThe term State office means—
 (A)a State office of— (i)the Farm Service Agency;
 (ii)the Natural Resources Conservation Service; (iii)the Rural Business-Cooperative Service; or
 (iv)the Rural Utilities Service; or (B)a regional office of the Risk Management Agency.
							(b)National beginning farmer and rancher coordinator
 (1)EstablishmentThe Secretary shall establish in the Department the position of National Beginning Farmer and Rancher Coordinator.
						(2)Duties
 (A)In generalThe National Coordinator shall— (i)advise the Secretary and coordinate activities of the Department on programs, policies, and issues relating to beginning farmers and ranchers; and
 (ii)in consultation with the applicable State food and agriculture council, determine whether to approve a plan submitted by a State coordinator under subsection (c)(3)(B).
 (B)Discretionary dutiesDuties of the National Coordinator may include— (i)developing and implementing new strategies to support beginning farmers and ranchers by conducting outreach and developing strategies to provide assistance to beginning farmers and ranchers and owners or operators that have ended, or expect to end within 5 years, active labor in farming or ranching operations as a producer; and
 (ii)facilitating interagency and interdepartmental collaboration on issues relating to beginning farmers and ranchers.
 (3)ReportsNot less frequently than once each year, the National Coordinator shall distribute within the Department and make publicly available a report describing the status of steps taken to carry out the duties described in subparagraphs (A) and (B) of paragraph (2).
 (4)Contracts and cooperative agreementsIn carrying out the duties under paragraph (2), the National Coordinator may enter into a contract or cooperative agreement with an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), cooperative extension services (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103), or a nonprofit organization—
 (A)to conduct research on the profitability of new farms in operation for not less than 5 years in a region;
 (B)to develop educational materials; (C)to conduct workshops, courses, training, or certified vocational training; or
 (D)to conduct mentoring activities. (c)State beginning farmer and rancher coordinators (1)In general (A)DesignationThe National Coordinator, in consultation with State food and agriculture councils and Directors of State offices, shall designate in each State a State beginning farmer and rancher coordinator from among employees of State offices.
 (B)RequirementsTo be designated as a State coordinator, an employee shall— (i)be familiar with issues relating to beginning farmers and ranchers; and
 (ii)have the ability to interface with other Federal departments and agencies. (2)TrainingThe Secretary shall develop a training plan to provide to each State coordinator knowledge of programs and services available from the Department for beginning farmers and ranchers, taking into consideration the unique needs of each type of production method and size of agricultural operation.
 (3)DutiesA State coordinator shall— (A)coordinate technical assistance at the State level to assist beginning farmers and ranchers in accessing programs of the Department;
 (B)develop and submit to the National Coordinator for approval under subsection (b)(2)(A)(ii) a State plan to improve the coordination, delivery, and efficacy of programs of the Department to beginning farmers and ranchers, taking into consideration the unique needs of each type of production method and size of agricultural operation, at each county and area office in the State;
 (C)oversee implementation of an approved State plan described in subparagraph (B); (D)work with outreach coordinators in the State offices to ensure appropriate information about technical assistance is available at outreach events and activities; and
 (E)coordinate partnerships and joint outreach efforts with other organizations and government agencies serving beginning farmers and ranchers.
							(d)Agricultural Youth Coordinator
 (1)EstablishmentThe Secretary shall establish in the Department the position of Agricultural Youth Coordinator. (2)DutiesThe Agricultural Youth Coordinator shall—
 (A)promote the role of school-based agricultural education and youth-serving agricultural organizations in motivating and preparing young people to pursue careers in the agriculture, food, and natural resources systems;
 (B)coordinate programs and agencies within the Department— (i)to work with schools and youth-serving organizations to develop joint programs and initiatives, such as internships; and
 (ii)to provide resources and input to schools and youth-serving organizations regarding motivating and preparing young people to pursue careers in the agriculture, food, and natural resources systems;
 (C)raise awareness among youth about the importance of agriculture in a diversity of fields and disciplines;
 (D)provide information to youth involved in food and agriculture and youth agriculture organizations about the availability of, and eligibility requirements for, agricultural programs, with particular emphasis on—
 (i)beginning farmer and rancher programs; (ii)agriculture education;
 (iii)nutrition education; (iv)science, technology, engineering, and mathematics education; and
 (v)other food and agriculture programs for youth; (E)serve as a resource for youth involved in food and agriculture applying for participation in agricultural programs;
 (F)conduct outreach to youth agriculture organizations; and
 (G)advocate on behalf of youth involved in food and agriculture and youth organizations in interactions with employees of the Department.
 (3)ReportsNot less frequently than once each year, the Agricultural Youth Coordinator shall distribute within the Department and make publicly available a report describing the status of steps taken to carry out the duties described in subparagraphs (A) and (B) of paragraph (2).
 (4)Contracts and cooperative agreementsFor purposes of carrying out the duties described in paragraph (2), the Agricultural Youth Coordinator—
 (A)shall consult with the cooperative extension services and the land-grant colleges and universities; and
 (B)may enter into contracts or cooperative agreements with the research centers of the Agricultural Research Service, institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), or nonprofit organizations for—
 (i)the development of educational materials; (ii)the conduct of workshops, courses, and certified vocational training;
 (iii)the conduct of mentoring activities; or (iv)the provision of internship opportunities..
 4.Next generation agriculture technology challengeSubtitle C of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 is amended by inserting after section 1418 (7 U.S.C. 3153) the following:
			
				1419.Next generation agriculture technology challenge
 (a)In generalThe Secretary shall establish a next generation agriculture technology challenge competition to provide an incentive for the development of innovative mobile technology that removes barriers to entry in the marketplace for beginning farmers and ranchers (as defined in section 7405(a) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3319f(a))).
 (b)AmountThe Secretary may award not more than $1,000,000 in the aggregate to one or more winners of the competition under subsection (a)..
 5.Beginning farmer and rancher crop insuranceSection 502(b)(3) of the Federal Crop Insurance Act (7 U.S.C. 1502(b)(3)) is amended by striking 5 and inserting 10.  